Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 8/27/2021 is acknowledged.  The traversal is on the ground(s) that groups I and II should be examined together because SEQ ID NO:  1 and SEQ ID NO:  2 “fall into the same molecules.”  This is persuasive because the claim has been amended to require BOTH SEQ ID NO:  1 and SEQ ID NO:  2 by deletion of “or” and insertion of “and.”  The method claims remain withdrawn.  Restriction between the product claims and the method claims was not traversed. 
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
  The information disclosure statement filed 3/22/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the references that were lined through on the 1449 did not have proper citations, for example no date listed.  It has been placed in the application file, but the all of information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon/product of nature without significantly more. The claim(s) recite(s) a “biomarker composition” comprising a nucleotide sequence of SEQ ID NO:  1 and SEQ ID NO:  2.  This composition encompasses naturally occurring 16S encoding molecules, as evidenced by the art rejection herein.  This judicial exception is not integrated into a practical application because, for claim 1-4 there are no additional elements in the claims. Claim 5 does not integrate the judicial exception because it does not include any additional structural features.  
 	Furthermore, even considering an embodiment which required two different oligonucleotide molecules, this is merely the combination of two naturally occurring sequences which fails to yield sequences which are markedly different from products of nature. See id.; Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131, 68 S.Ct. 440 (1948) (“[H]owever ingenious the discovery of that natural principle may have been, the application of it is hardly more than an advance in the packaging of the inoculants.”); Association for Molecular Pathology v. Myriad Genetics, Inc., 133 S.Ct. 2107, 2117 (2013) (Supreme Court “considered a composition patent that claimed a mixture of naturally occurring strains of bacteria” and held that “the composition was not patent eligible because the patent holder did not alter the bacteria in any way.”); Id. at 2117-18 (purification “is not an act of invention.”)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	It is not clear how the parenthetical in claim 2 limits the claim.  
In claims 2 and 3, the limitations “detects a subspecies” and “is used for” because the claim limitations is not directed to the composition, but rather to an “action” of the composition (detects) or a process for using the composition, which creates confusion as to when direct infringement occurs.  For example, in claim 3, it is not clear if the composition must be hybridized to a target and somehow detected to anticipate the claim or if the claim is to the composition itself. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank record KF508452.1 (Uncultured Faecalibacterium sp. Clone 8167 16S ribosomal RNA gene, partial sequence (28-SEP-2013).
 	The nucleic acid taught in the record comprises both SEQ ID NO:  1 (complement nucleoitdes399-425) and SEQ ID NO:  2 (complement nucleotides 276-310).  The claim sets forth that the “nucleotide sequence” is an “active ingredient” without further defining what any property that the composition or sequences must have.  Nucleic acids are active insofar as they would function to hybridize to complements, be substrates for enzymes, and the like.  The composition which comprised this sequence that was sequenced using 454 technology therefore is a biomarker composition comprising instant SEQ ID NO:  1 and SEQ ID NO:  2 in their entireties.    It is inherent to the composition that it would be able to be used to detect a subspecies of F. prausnitzii, or be used for diagnosis of atopic dermatitis.  The specification does not define the elements necessary to make a “kit” and thus, the composition taught in the record, which during processing was inherently in a container is considered “a kit” comprising the two sequences.  
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fodor (US 2001/0053519).
 	The instant claims recite a composition comprising “a nucleotide sequence of SEQ ID NO:  1 or SEQ ID NO:  2.”  The phrase “a nucleotide sequence of,” using the indefinite article “a,” is broad and is interpreted to mean that the claimed composition is present when “a sequence” from SEQ ID NO:  1 and SEQ ID NO: 2 is present in a composition. The recitation encompasses nucleic acids that comprise the full-length sequence of the SEQ ID NO or any portion of the SEQ ID NO.  
 	Fodor et al. teach a DNA array (i.e. a composition) containing all possible 10-mers (Col. 22, Example 2).  This composition inherently has every single different 10-mer fragment of both SEQ ID NO:  1 and SEQ ID NO:  2, and thus is a composition comprising “a nucleotide sequence of” both of these nucleic acids.  The claim sets forth that the “nucleotide sequence” is an “active ingredient” without further defining what any property that the composition or sequences must have.  Nucleic acids are active insofar as they would function to hybridize to complements, be substrates for enzymes, and the like.  It is inherent to the composition that it would be able to be used to detect a subspecies of F. prausnitzii, or be used for diagnosis of atopic dermatitis. The 10mers that have 100% identity to SEQ ID NO:  1 and SEQ ID NO:  2 are “a nucleotide sequence” having an identity of 97% or higher to the sequences.  The specification does not define the elements necessary to make a “kit” and thus, the composition taught by Fodor which is a collection of many oligonucleotide probes on a solid surface is considered “a kit” comprising the two sequences.  
Thus, the reference anticipates the claims.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634